Per Curiam.
The audit of the petitioner’s claims by the board of education is a quasi-judicial proceeding. (New York Catholic Protectory v. Rockland County, 212 N. Y. 311; People ex rel. Myers v. Barnes, 114 id. 317; People ex rel. Smith v. Clarke, 174 id. 259.) For its validity, therefore, it is necessary that the petitioner should be given a notice of the time and place of the hearing in respect to its claims, and should be afforded an opportunity thereat to present the same. (People ex rel. Reiser v. Gilon, 121 N. Y. 551; People ex rel. Hallock v. Hennessy, 205 id. 301; People ex rel. Nisbet v. Common Council, 90 Hun, 494.)